
QuickLinks -- Click here to rapidly navigate through this document



Exhibit (10)(iii)(A)(2)


BROADWING INC.

DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

(As amended and restated through July 24, 2002)


SECTION 1

NAME AND PURPOSE OF PLAN

        1.1    Name.    The plan set forth herein shall be known as the
Broadwing Inc. Deferred Compensation Plan for Outside Directors (for purposes of
this entire document, the "Plan").

        1.2    Purpose.    The purpose of the Plan is to provide deferred fees
for the Outside Directors of the Company. This document amends and restates the
Plan and all predecessor versions of the Plan through July 24, 2002 and
describes the Plan as it has operated from December 31, 1996 (defined in
Section 2.1 as the Effective Date). The Plan constitutes an amendment and
restatement of a predecessor plan that before the Effective Date provided
deferred compensation for Outside Directors (for purposes of this entire
document, the "Prior Plan").

SECTION 2

GENERAL DEFINITIONS; GENDER AND NUMBER

        2.1    General Definitions.    For purposes of the Plan, the following
terms shall have the meanings hereinafter set forth unless the context otherwise
requires:

        2.1.1 "Account" shall mean, with respect to any Participant, the Account
established for the Participant under the terms of the Plan. To the extent
necessary to administer the Plan, a Participant's Account may be subdivided into
separate portions, with any such portion reflecting a specific amount credited
to the Account and the assumed investment thereof.

        2.1.2 "Board" shall mean the Board of Directors of the Company.

        2.1.3 "Beneficiary" shall mean, with respect to any Participant, the
person or entity designated by the Participant, on forms furnished and in the
manner prescribed by the Committee, to receive any benefit payable under the
Plan after the Participant's death. If a Participant fails to designate a
beneficiary or if, for any reason, such designation is not effective, the
Participant's "Beneficiary" shall be the Participant's surviving spouse or, if
none, the Participant's estate.

        2.1.4 "Broadwing Shares" shall mean common shares of the Company.

        2.1.5 "Committee" shall mean the Compensation Committee of the Board.

        2.1.6 "Company" shall mean: (1) after April 19, 2000, Broadwing Inc., or
any corporate successor thereto; and (2) prior to April 20, 2000, Cincinnati
Bell Inc.

        2.1.7 "Credited Service" shall mean active service as an Outside
Director, including service as an Outside Director prior to the Effective Date.
One year of Credited Service shall be given for each twelve full months of
Credited Service, whether or not consecutive. A fraction of a year of Credited
Service shall be rounded up or down to the nearest whole year.

        2.1.8 "Effective Date" shall mean December 31, 1996.

        2.1.9 "Other Fee" shall mean any fee for an Outside Director established
by the Board for attending Board or committee meetings or for serving as a chair
of a Board committee, but shall not include the Retainer or expense
reimbursements. An Other Fee payable for any meeting is

1

--------------------------------------------------------------------------------




earned on the date of the meeting (if the Outside Director attends such
meeting). An Other Fee payable for serving as a chair of a Board committee is
earned by an Outside Director on a quarterly basis (regardless of whether or not
the Board fixes such fee for an annual period or refers to it as an annual fee),
with such fee payable for any quarter being earned on the first day of such
quarter (if the Outside Director serves as a chair of a Board committee on such
day).

        2.1.10 "Other Fee Payment Date" shall mean a date on which any Other Fee
is payable to an Outside Director.

        2.1.11 "Outside Director" shall mean any member of the Board who is not
an employee of the Company, but shall not include any person serving as Director
Emeritus.

        2.1.12 "Participant" shall mean a person who is or has served as an
Outside Director on or after the Effective Date. Such person shall remain a
Participant until the amounts credited to his Account have been fully paid or
forfeited, as the case may be.

        2.1.13 "Retainer" shall mean the annual fee for serving as an Outside
Director that is established by the Board, but shall not include meeting fees,
fees for serving as a chair of a Board committee or expense reimbursements. A
Retainer is earned by an Outside Director on a quarterly basis (regardless of
whether or not the Board fixes the Retainer for an annual period or refers to it
as an annual Retainer), with the Retainer payable for any quarter being earned
on the first day of such quarter (if the Outside Director is a member of the
Board on such day).

        2.1.14 "Retainer Payment Date" shall mean a date on which an Outside
Director's Retainer is paid.

        2.1.15 "Retirement Plan" shall mean the Cincinnati Bell Inc. Retirement
Plan for Outside Directors.

        2.2    Gender and Number.    For purposes of the Plan, words used in any
gender shall include all other genders, words used in the singular form shall
include the plural form and words used in the plural form shall include the
singular form, as the context may require.

SECTION 3

DEFERRALS

        3.1    Electing Deferrals.    

        3.1.1 Subject to such rules as the Committee may prescribe, an Outside
Director may elect to defer any whole percent, up to 100%, of the Outside
Director's Retainer and/or Other Fees that are otherwise earned after the
Effective Date by completing a deferral form and filing such form with the
Committee. The following provisions of this Section 3.1.1 shall determine the
effective date of the election reflected in such deferral form.

        (a)   When such deferral form is filed with the Committee prior to
January 1, 2003, the election reflected in the deferral form (to defer a
percentage of his Retainer and/or Other Fees) shall be effective with respect to
his Retainer and/or Other Fees that are otherwise earned by him after the end of
the calendar year in which such deferral form is filed with the Committee;
except that, if such deferral form is filed with the Committee within 30 days of
the date on which the Outside Director first becomes an Outside Director, the
Outside Director may indicate in such deferral form that the election reflected
in such deferral form shall be effective with respect to his Retainer and/or
Other Fees that are otherwise earned by him after the date on which such
deferral form is filed with the Committee.

        (b)   When such deferral form is filed with the Committee on or after
January 1, 2003, the election reflected in the deferral form (to defer a
percentage of his Retainer and/or Other

2

--------------------------------------------------------------------------------




Fees) shall be effective with respect to his Retainer and/or Other Fees that are
otherwise earned by him after the date on which such deferral form is filed with
the Committee (or that are otherwise earned by him for any specific period that
he designates in such deferral form and that begins after the date on which such
deferral form is filed with the Committee).

        3.1.2 Any election made by an Outside Director under this Section 3.1
shall remain in effect until a change or termination of such election becomes
effective under Section 3.2.

        3.2    Changing or Terminating Deferrals.    Subject to such rules as
the Committee may prescribe, an Outside Director who has an election to defer a
portion of his Retainer and Other Fees under this Section 3.1 in effect may
change the percentage of his deferral election from one permissible percentage
(as determined under the provisions of Section 3.1.1) to another, change the
deferral election so that it applies to his Retainer or Other Fees (where it did
not do so before), change the deferral election so that it does not apply to his
Retainer or Other Fees (where it did so before) or terminate such election
altogether by, in any such case, completing and signing a new deferral form
provided by the Committee and filing such form with the Committee. The following
provisions of this Section 3.2 shall determine the effective date of the
election reflected in such deferral form.

        3.2.1 When such deferral form is filed with the Committee prior to
January 1, 2003, the election reflected in the deferral form (to change the
percentage of his deferral election from one permissible percentage to another,
to apply or not to apply his deferral election to his Retainer or Other Fees or
to terminate such election altogether) shall be effective with respect to his
Retainer and/or Other Fees that are otherwise earned by him after the end of the
calendar year in which such deferral form is filed with the Committee.

        3.2.2 When such deferral form is filed with the Committee on or after
January 1, 2003, the change elected in the deferral form (to change the
percentage of his deferral election from one permissible percentage to another,
to apply or not to apply his deferral election to his Retainer or Other Fees or
to terminate such election altogether) shall be effective with respect to his
Retainer and/or Other Fees that are otherwise earned by him after the date on
which he has filed such deferral form with the Committee (or that are otherwise
earned by him for any specific period that he designates in such deferral form
and that begins after the date on which he has filed such deferral form with the
Committee).

SECTION 4

MAINTENANCE AND VALUATION OF ACCOUNTS

        4.1    Accounts.    A separate bookkeeping Account shall be established
for each Participant, which shall reflect all amounts credited to the
Participant's Account under this Section 4.1 and the assumed investment of those
amounts. Subject to the other provisions of this Plan, the following provisions
of this Section 4.1 describe the amounts credited to the Account of any
Participant and the assumed investment of those amounts.

        4.1.1 On each Retainer Payment Date and Other Fee Payment Date that
occurs after the Effective Date, there shall be credited to the Participant's
Account the amount of the Retainer or Other Fee which the Participant has
elected to defer for such date under Section 3, if any. Prior to September 27,
2001, any amounts credited to the Participant's Account under this Section 4.1.1
shall be assumed to be invested exclusively in Cash Equivalents. After
September 26, 2001, any amounts credited to the Participant's Account under this
Section 4.1.1 (together with the results of the assumed Cash Equivalent
investments on such amounts through September 26, 2001) shall be assumed to be
invested in the investments designated by the Participant on a form provided by
and filed with the Committee (which designated assumed investments must be ones
that are permitted by the Committee as assumed investments for purposes of this
Plan).

3

--------------------------------------------------------------------------------

        4.1.2 If the Participant was participating in the Prior Plan immediately
prior to the Effective Date, the balance then credited to the Participant's
account under the Prior Plan is credited to the Participant's Account as of the
Effective Date. Prior to September 27, 2001, any amounts credited to the
Participant's Account under this Section 4.1.2 shall be assumed to be invested
exclusively in Cash Equivalents. After September 26, 2001, any amounts credited
to the Participant's Account under this Section 4.1.2 (together with the results
of the assumed Cash Equivalent investments on such amounts through September 26,
2001) shall be assumed to be invested in the investments designated by the
Participant on a form provided by and filed with the Committee (which designated
assumed investments must be ones that are permitted by the Committee as assumed
investments for purposes of this Plan).

        4.1.3 If the Participant was participating in the Retirement Plan on
July 1, 1996, an amount equal to the present value of the Participant's accrued
benefit under the Retirement Plan as of the Effective Date (as determined by the
Board) is credited to the Participant's Account as of the Effective Date.
Amounts credited to a Participant's Account under this Section 4.1.3 shall be
assumed to be invested at all times exclusively in Broadwing Shares. For
purposes of this Section 4.1.3, each Participant who was an Outside Director on
July 1, 1996 shall be deemed to have been participating in the Retirement Plan
on that date.

        4.1.4 As of the first business day of 2000 and each subsequent calendar
year, there shall be credited to the Account of each Participant who is an
Outside Director on such day an amount equal to the value on such day of 1,500
Broadwing Shares. Amounts credited to a Participant's Account under this
Section 4.1.4 shall be assumed to be invested at all times exclusively in
Broadwing Shares.

        4.1.5 As of January 4, 1999, there is credited to the Account of each
Participant who is an Outside Director on such date an amount equal to the value
on such date of the number of Broadwing Shares that are produced by dividing
$100,000 (or, in the case of the Participant who is the Chairman of the Board on
January 4, 1999, $200,000) by the product of 0.88 (a factor to reflect the
forfeiture provisions noted below in Section 5.2.2) and the average of the high
and low sale prices on the New York Stock Exchange of a Broadwing Share for
January 4, 1999. Amounts credited to a Participant's Account under this
Section 4.1.5 shall be assumed to be invested at all times exclusively in
Broadwing Shares.

        4.1.6 As of December 31, 1998, there is credited to the Account of each
Participant an amount equal to the value on December 31, 1998 of a number of
common shares of Convergys Corporation ("Convergys Shares") equal to the number
of Broadwing Shares which are assumed to be held in such Account as of
December 31, 1998, if any. Except as is otherwise provided in the immediately
following sentence, the entire amount credited to any Participant's Account
under this Section 4.1.6 shall be assumed to be invested at all times
exclusively in Convergys Shares. Notwithstanding the immediately preceding
sentence, each Participant who has an amount credited to his Account under this
Section 4.1.6 may elect, at any time during the period that begins on
February 1, 1999 and ends on February 12, 1999 and by returning to the Committee
a form approved for this purpose by the Committee, to have the entire value as
of January 4, 1999 of the portion of his Account that is attributable to the
amount credited under this Section 4.1.6 (and the results of the assumed
Convergys Shares investments on such amount to January 4, 1999) assumed to be
invested at all times from and after January 4, 1999 exclusively in Broadwing
Shares.

        4.2    Assumed Investment in Cash Equivalents.    To the extent that a
Participant's Account is assumed to be invested in Cash Equivalents prior to
September 27, 2001, the Account shall be credited prior to such date with
interest, compounded quarterly at the end of each calendar quarter, equal to the
average U.S. Treasury 10-year note rate for the previous calendar quarter.

4

--------------------------------------------------------------------------------

        4.3    Assumed Investment in Broadwing Shares.    To the extent that a
Participant's Account is assumed to be invested in Broadwing Shares:

        4.3.1 Whenever any cash dividends are paid with respect to Broadwing
Shares, an additional amount shall be credited to the Participant's Account as
of the dividend payment date. The additional amount to be credited to the
Account shall be determined by multiplying the per share cash dividend paid with
respect to the Broadwing Shares on the dividend payment date by the number of
assumed Broadwing Shares credited to the Account on the day preceding the
dividend payment date. Such additional amount credited to the Account shall be
assumed to be invested in additional Broadwing Shares on the day on which such
dividends are paid.

        4.3.2 If there is any change in Broadwing Shares through the declaration
of a stock dividend or a stock split or through a recapitalization resulting in
a stock split, or a combination or a change in shares, the number of shares
assumed to be purchased for the Participant's Account shall be appropriately
adjusted.

        4.3.3 Whenever Broadwing Shares are to be valued for purposes of the
Plan as of any date (such as a date on which distribution of such shares is to
be made by the Company), the value of each Broadwing Share shall be the average
of the high and low price per share as reported on the New York Stock Exchange
on the last business day that occurs on or prior to the subject date and on
which sales of Broadwing Shares were made on such Exchange.

        4.4    Assumed Investment in Convergys Shares.    To the extent that a
Participant's Account is assumed to be invested in Convergys Shares or has
credited to it an amount based on the value of the Convergys Shares as of any
date:

        4.4.1 Whenever any cash dividends are paid with respect to Convergys
Shares, an additional amount shall be credited to the Participant's Account as
of the dividend payment date. The additional amount to be credited to the
Account shall be determined by multiplying the per share cash dividend paid with
respect to the Convergys Shares on the dividend payment date by the number of
assumed Convergys Shares credited to the Account on the day preceding the
dividend payment date. Such additional amount credited to the Account shall be
assumed to be invested in additional Convergys Shares on the day on which such
dividends are paid.

        4.4.2 If there is any change in Convergys Shares through the declaration
of a stock dividend or a stock split or through a recapitalization resulting in
a stock split, or a combination or a change in shares, the number of Convergys
Shares assumed to be purchased for the Participant's Account shall be
appropriately adjusted.

        4.4.3 Whenever Convergys Shares are to be valued for purposes of the
Plan as of any date (such as a date on which distribution of such shares is to
be made by the Company), the value of each Convergys Share shall be the average
of the high and low sale price per Convergys Share as reported on the New York
Stock Exchange on the last business day that occurs on or prior to the subject
date and on which sales of Convergys Shares were made on such Exchange.

        4.5    Deduction of Payments or Forfeitures from Account and
Cancellation of Account.    Any lump sum payment, annual installment payment or
forfeiture of an amount allocated to a Participant's Account under the other
provisions of this Plan shall be charged, as of the date such payment or
forfeiture is deemed to be made under the other provisions of this Plan, to such
Account (or, in other words, deducted from the amounts then allocated to such
Account). Except as is otherwise provided under administrative policies adopted
by the Committee, any such payment or forfeiture shall be charged among all
portions of the Participant's Account, if separate ones are accounted for by the
Committee, and among all of the types of assumed investments applicable to such
Account, on a pro rata basis. Further, the Account of a Participant shall be
cancelled, and the amount then allocated to such Account shall be reduced to
zero, on the date as of which the entire amount allocated to the

5

--------------------------------------------------------------------------------

Account at such time is deemed to be paid to the Participant (or his Beneficiary
under this Plan) and/or forfeited under the other provisions of the Plan.

        4.6    Balance of Account and Account Portions.    

        4.6.1 For purposes of this Plan, the Account of a Participant shall be
credited or charged periodically (under procedures adopted by the Committee) to
reflect (1) all amounts credited to the Account under the foregoing provisions
of this Section 4 since the latest preceding date on which the Account was
credited or charged, (2) any gains and losses in the value of the Account's
assumed investments since the latest date on which the Account was credited or
charged and (3) any payments or forfeitures since the latest preceding date on
which the Account was credited or charged. At any time, the balance of the
Account shall be deemed to be the net sum of the credits and charges made to the
Account to such time.

        4.6.2 In addition, to the extent other provisions of this Plan refer to
a portion of the Account of a Participant that is attributable to amounts
credited to the Account under one or more but not all of the foregoing
provisions of this Section 4, the balance of such Account portion shall be
deemed to be the net sum of the credits and charges that would have been made to
the Account to such time if the only amounts credited to the Account under the
foregoing provisions of this Section 4 had been those amounts credited to the
Account under the foregoing provisions of this Section 4 that relate to such
Account portion.

SECTION 5

DISTRIBUTIONS

        5.1    General Rules as to Payment of Amounts Credited to
Account.    Subject to the following provisions of this Section 5 and the other
provisions of the Plan, this Section 5.1 concerns the payment of amounts
allocated to the Account of a Participant. For purposes of this Section 5.1, the
portion of the Participant's Account that is attributable to credits made to the
Account during any specific calendar year that begins on or after January 1,
2003 under the first sentences of Sections 4.1.1 and 4.1.4 (and the Plan's
assumed investments thereon) shall be referred to as a "post-2002 year Account
portion" and the portion of the Participant's Account that is attributable to
all other credits made to the Account (and the Plan's assumed investments
thereon) shall be referred to as the "pre-2003 Account portion."

        5.1.1 Except as is otherwise provided in the following provisions of
this Section 5.1, the balance of the Participant's Account shall be paid in the
form of a lump sum payment that is made as of the first business day of the
first calendar year that begins after the date on which the Participant ceases
to be a member of the Board for any reason.

        5.1.2 With respect to any post-2002 year Account portion of the
Participant's Account and/or with respect to the pre-2003 Account portion of the
Participant's Account, the Participant may elect, by filing an appropriate form
with the Committee at any time that is at least six months prior to the
commencement date that applies to the distribution of such Account portion, that
the balance of such Account portion shall be paid, in lieu of the lump sum or
any other form of payment that otherwise would apply under the provisions of
Section 5.1.1 or under earlier elections made under this Section 5.1.2, in the
form of any number of annual installments (as is specified by the Participant),
from one installment payment up to ten annual installment payments, beginning as
of the commencement date that applies to the distribution of such Account
portion.

        5.1.3 With respect to any post-2002 year Account portion of the
Participant's Account, the Participant may elect, by filing an appropriate form
with the Committee at any time that is prior to the start of the specific
calendar year to which such Account portion relates or that is after the start
of such year but at least twelve months before the commencement date that would
otherwise

6

--------------------------------------------------------------------------------




apply to the distribution of such Account portion in the absence of this
election, that the balance of such Account portion shall be paid or commence to
be paid, in lieu of the commencement date that otherwise would apply to the
distribution of such Account portion under the provisions of Section 5.1.1 or
under an earlier election made under this Section 5.1.3, as of any of the
following dates (as chosen by the Participant): (1) the date on which the
Participant ceases to be a member of the Board for any reason; (2) any date
specified by the Participant in such election which is no earlier than the sixth
annual anniversary of the later of the first day of the specific calendar year
to which such Account portion relates or the first day of the calendar year in
which this election is made; or (3) the earlier of the dates described in
clauses (1) and (2) above. Notwithstanding the foregoing:

        (a)   No more than one election can be made under and pursuant to this
Section 5.1.3 after the start of the specific calendar year to which such
Account portion relates;

        (b)   Any election made under and pursuant to this Section 5.1.3 voids
any earlier election made under this Section 5.1.3;

        (c)   Any election made under and pursuant to this Section 5.1.3 after
the start of the specific calendar year to which such Account portion relates
may not accelerate the payment of such Account portion balance to a day earlier
than the date as of which such Account portion balance would begin to be paid in
the absence of such election; and

        (d)   In no event shall the commencement date as to such Account portion
be later than: (1) the first business day of the first calendar year which
begins after the date on which the Participant ceases to be a member of the
Board for any reason when the Participant ceases to be a member of the Board
prior to attaining age 55; or (2) the first business day of the first calendar
year which begins after the later of the date on which the Participant ceases to
be a member of the Board for any reason or the Participant's 65th birthday when
the Participant ceases to be a member of the Board after attaining age 55.

        5.1.4 With respect to the pre-2003 Account portion of the Participant's
Account, the Participant may elect, by filing an appropriate form with the
Committee at any time that is at least twelve months before the commencement
date that would otherwise apply to the distribution of such Account portion in
the absence of this election, that the balance of such Account portion shall be
paid or commence to be paid, in lieu of the commencement date that otherwise
would apply to the distribution of such Account portion under the provisions of
Section 5.1.1, as of any date specified by the Participant in such election
which is no earlier than the later of the first business day of the first
calendar year which begins after the date on which the Participant ceases to be
a member of the Board for any reason or the sixth annual anniversary of the
first day of the calendar year in which such election is made. Notwithstanding
the foregoing:

        (a)   No more than one election can be made under and pursuant to this
Section 5.1.4; and

        (b)   In no event shall the commencement date as to such Account portion
be later than: (1) the first business day of the first calendar year which
begins after the date on which the Participant ceases to be a member of the
Board for any reason when the Participant ceases to be a member of the Board
prior to attaining age 55; or (2) the first business day of the first calendar
year which begins after the later of the date on which the Participant ceases to
be a member of the Board for any reason or the Participant's 65th birthday when
the Participant ceases to be a member of the Board after attaining age 55.

7

--------------------------------------------------------------------------------




        5.2    Forfeitable Amounts.    

        5.2.1 Notwithstanding any other provision of this Plan to the contrary,
the right to receive payments with respect to that portion of the Participant's
Account which is attributable to amounts credited under Sections 4.1.3, 4.1.4,
and 4.1.6 shall be conditioned on the Participant either completing at least
five years of Credited Service prior to the date on which the Participant ceases
to be a member of the Board or dying while a member of the Board. To the extent
that a Participant has not satisfied such service requirement prior to the date
on which the Participant ceases to be a member of the Board (other than by
reason of his death), the Participant shall not be entitled to receive any
payment with respect to that portion of the Participant's Account which is
attributable to amounts credited under Sections 4.1.3, 4.1.4, and 4.1.6 and such
portion shall be forfeited as of the date on which the Participant ceases to be
a member of the Board and entirely disregarded in determining the balance of the
Participant's Account (or any portion of the Account) and in determining the
distributions to be made with respect to the Participant.

        5.2.2 Also notwithstanding any other provision of this Plan to the
contrary, the right to receive payments with respect to that portion of the
Participant's Account which is attributable to amounts credited under
Section 4.1.5 shall be forfeited and entirely disregarded in determining the
distributions to be made under this Plan with respect to the Participant if the
Participant fails to remain a member of the Board continuously from January 4,
1999 through January 3, 2003 for any reason (other than his death or
retirement). In the event of the death or retirement of a Participant prior to
January 3, 2003, however, no forfeiture of the portion of the Participant's
Account which is attributable to amounts credited under Section 4.1.5 shall be
applied in determining the balance of the Participant's Account (or any portion
of the Account) or in determining the distributions to be made with respect to
the Participant.

        5.3    Special In-Service Distributions.    

        5.3.1 Notwithstanding any other provision of the Plan, a Participant
may, by filing an appropriate form with the Committee on or after July 24, 2002,
elect to have any portion of the amounts that are then allocated to his Account
under the Plan, and to which he would have had the right to receive payments
under the other provisions of the Plan (including Section 5.2) if he were then
ceasing to be a member of the Board or had previously ceased to be a member of
the Board, distributed to him as of any date (for purposes of this
Section 5.3.1, the "payment date") that occurs after such election is filed with
the Committee because of a hardship he has incurred, even if the payment date
precedes the date as of which such portion of his Account would otherwise be
paid under the foregoing provisions of this Section 5. Any distribution
requested under this Section 5.3.1 because of a hardship shall be granted by the
Committee if, and only if, the Committee determines that the requested hardship
distribution meets all of the requirements set forth in the following provisions
of this Section 5.3.1.

        (a)   Any distribution which is requested by a Participant under this
Section 5.3.1 because of a hardship must be requested by the Participant and
certified by him to be on account of the Participant's severe financial hardship
resulting from extraordinary and unforeseeable circumstances beyond the control
of the Participant. Written documentation of the reason for requesting the
distribution shall be required. Whether a distribution is requested on account
of the Participant's severe financial hardship resulting from extraordinary and
unforeseeable circumstances beyond the control of the Participant shall be
determined on the basis of all facts and circumstances by the Committee (with,
if the Participant making the request for the distribution is a member of the
Committee, such Participant not participating in any such Committee
determination).

        (b)   Any distribution which is requested by a Participant under this
Section 5.3.1 because of hardship must also be necessary to satisfy the need for
the distribution. A distribution shall

8

--------------------------------------------------------------------------------




be deemed necessary to satisfy such need if, and only if, all of the following
conditions are met:

        (1)   The Participant certifies and provides written evidence that the
distribution is not in excess of the amount of the financial need of the
Participant which has caused the Participant to request the distribution. The
amount of financial need of the Participant may include an amount permitted by
the Committee to cover federal, state, local or foreign taxes which can
reasonably be anticipated to result to the Participant from the distribution;

        (2)   The Participant has obtained or is obtaining by the date of the
distribution all withdrawals (other than hardship withdrawals) and all
nontaxable (at the time of the loans) loans then available under all other plans
of deferred compensation (including plans qualified under section 401(a) of the
Code) maintained by the Company;

        (3)   The Participant certifies and irrevocably agrees that he (A) shall
not defer any portion of his Retainer or Other Fees earned by him during the
period of twelve months beginning on the day immediately after the day on which
he receives the distribution he elects under the provisions of this
Section 5.3.1 (and any deferral election then in effect for him under the Plan
shall be deemed to be terminated for purposes of the provisions of Section 3 for
such twelve month period) and (B) shall not make employee contributions or have
contributions made by reason of his election pursuant to an arrangement
described in section 401(k) of the Code under any other plans of deferred
compensation (including plans qualified under section 401(a) of the Code and
stock option or stock purchase plans) maintained by any Company for at least
twelve months after the date of the distribution (provided the terms of such
other plans permit such suspension); and

        (4)   The Participant certifies and provides some written evidence (such
as a financial statement) that he cannot relieve his need for the distribution
through any other resources. For purposes hereof, the Participant's resources
are deemed to include those assets of the Participant's spouse and minor
children that are reasonably available to the Participant.

        5.3.2 In addition, notwithstanding any other provision of the Plan, a
Participant may, by filing an appropriate form with the Committee on or after
July 24, 2002, elect to have any portion of the amounts then allocated to his
Account under the Plan, and to which he would have had the right to receive
payments under the other provisions of the Plan (including Section 5.2) if he
were then ceasing to be a member of the Board or had previously ceased to be a
member of the Board, distributed to him as of any date (for purposes of this
Section 5.3.2, the "payment date") that occurs after such election is filed with
the Committee, even if the payment date precedes the date as of which such
portion of his Account would otherwise be paid under the foregoing provisions of
this Section 5 and even when the distribution is not being made by reason of a
hardship that meets the standards set forth under Section 5.3.1, provided that
(1) such distribution does not cause the aggregate value of distributions made
to the Participant under the Plan in the twelve consecutive month period that
ends on the payment date (including the distribution made on the payment date)
exceed $1,000,000, (2) such election shall require that the Participant forfeit
from his Account an amount equal to 10% of the amount paid to him as a result of
the election, and (3) such election shall require that the Participant not be
permitted to defer any portion of his Retainer or Other Fees earned during the
period of twelve months beginning on the day immediately after the day on which
he receives the distribution he elects under the provisions of this
Section 5.3.2 (and any deferral election then in effect for him under the Plan
shall be deemed to be terminated for purposes of the provisions of Section 3 for
such twelve month period).

9

--------------------------------------------------------------------------------

        5.4    Death.    Subject to the other provisions of the Plan, if a
Participant ceases to be a member of the Board by reason of his death, or if a
Participant dies after ceasing to be a member of the Board but before all of the
amounts credited to the Participant's Account have been paid, the balance of the
Participant's Account shall be paid to the Participant's Beneficiary in one lump
sum as of the first business day of the calendar year next following the
calendar year in which the Participant's death occurs; except that, if the
Participant has elected to have any portion of the Participant's Account
distributed in installments and if the Participant dies after such distribution
has commenced, the remaining installments shall be paid to the Beneficiary as
they become due.

        5.5    Cash Form of Payment Prior to December 13, 2000.    All payments
made under the Plan prior to December 13, 2000 shall be made in cash.

        5.6    Cash or Share Form of Payment On or After December 13,
2000.    Subject to the other provisions of this Section 5.6, any payment made
under the Plan on or after December 13, 2000 to a Participant (or a
Participant's Beneficiary) shall be made in cash to the extent it is
attributable to amounts credited to the Participant's Account that are assumed
to be invested other than in Broadwing Shares. Further, subject to the other
provisions of this Section 5.6, any payment made under the Plan on or after
December 13, 2000 to a Participant (or a Participant's Beneficiary) shall be
made in Broadwing Shares to the extent it is attributable to amounts credited to
the Participant's Account that are assumed to be invested in Broadwing Shares
(except that such payment shall be made in cash, and not Broadwing Shares, to
the extent it is attributable to amounts credited to the Participant's Account
that are assumed to be invested in a fractional, and not a whole, Broadwing
Share).

        5.6.1 For purposes of this Section 5.6, the portion of any payment made
under the Plan on or after December 13, 2000 to the Participant (or the
Participant's Beneficiary) that is attributable to amounts credited to the
Participant's Account that are assumed to be invested in Broadwing Shares (other
than in a fractional Broadwing Share) shall be deemed to be equal to the product
obtained by multiplying (a) by (b), where (a) and (b) are as follows:

        (a)   equals the value of the entire amount of the payment (with such
value determined as of the date as of which the payment is made); and

        (b)   equals a fraction, (1) the numerator of which is the value (on the
date as of which the payment is made and determined without regard to the
payment) of the amounts then credited to the Participant's Account that are then
both assumed to be invested in a whole number of Broadwing Shares and not then
subject to forfeiture and (2) the denominator of which is the value (on the date
as of which the payment is made and determined without regard to the payment) of
the entire amount that is both then credited to the Participant's Account and
not then subject to forfeiture.

        5.6.2 Any Broadwing Shares that are paid under the Plan on or after
December 13, 2000 to the Participant (or the Participant's Beneficiary) pursuant
to the provisions of this Section 5.6 shall be shares that are held in the
Company's Treasury at the time of the payment.

        5.6.3 Subject to the following provisions of this Section 5.6.3, in
connection with the payment of Broadwing Shares to the Participant (or the
Participant's Beneficiary) on or after December 13, 2000, the Company shall
reimburse the Participant (or the Participant's Beneficiary) for all reasonable
commission or similar costs he incurs in selling all or a part of such shares
within the two week period (or such longer or shorter period that is set by the
Committee) that begins on the date he receives such shares (or, if later, the
date on which all material impediments of federal securities laws to his sale of
such shares has ended), provided proper evidence of the amount of such
commission or similar costs and of his payment of them is furnished by the
Participant (or his Beneficiary) to the Committee. Notwithstanding the
foregoing, in lieu of the reimbursements required under the preceding sentence,
the Committee may, in its sole discretion, establish, and

10

--------------------------------------------------------------------------------




notify the Participant (or the Participant's Beneficiary) of, procedures that,
through arrangements it develops itself with one or more brokers or through
other means, reasonably permit the Participant (or the Participant's
Beneficiary) the ability to sell such Broadwing Shares that he receives, within
the two week period (or such longer or shorter period that is set by the
Committee) that begins on the date he receives such shares (or, if later, the
date on which all material impediments of federal securities laws to his sale of
such shares has ended), without incurring any commission or similar costs with
respect to the sale of such shares, provided he follows the procedures
established by the Committee for this purpose.

        5.7    Change in Control.    Notwithstanding any other provision of the
Plan, if a Change in Control of the Company occurs, the balance of each
Participant's Account shall be paid to the Participant (or, if appropriate, the
Participant's Beneficiary) in one lump sum as of the day next following the date
on which such Change in Control occurs; except that any Participant may, prior
to the occurrence of any Change in Control, elect that the provisions of this
Section 5.7 shall not apply to his Account (in which case the distribution of
the balance of his Account shall be made solely pursuant to the other terms of
the Plan and without regard to this Section 5.7). A "Change in Control" means
the occurrence of any one of the following events:

        5.7.1 A majority of the Board as of any date is not composed of
Incumbent Directors. For purposes hereof, as of any date, the term "Incumbent
Director" means any individual who is a director of the Company as of such date
and either (1) who was a director of the Company at the beginning of the 24
consecutive month period ending on such date or (2) who became a director
subsequent to the beginning of such 24 consecutive month period and whose
appointment, election or nomination for election was approved by a vote of at
least two-thirds of the directors who were, as of the date of such vote,
Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director). It is provided, however, that no individual initially appointed,
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall ever be deemed to be an Incumbent
Director;

        5.7.2 Any "person" (as such term is defined in section 3(a)(9) of the
Securities Exchange Act of 1934 (the "Exchange Act") and as used in sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities eligible to vote for the election
of the Board (the "Company Voting Securities"); provided, however, that the
event described in this Section 5.7.2 shall not be deemed to be a Change in
Control if such event results from any of the following: (1) the acquisition of
any Company Voting Securities by the Company or any of its subsidiaries, (2) the
acquisition of any Company Voting Securities by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (3) the acquisition of any Company Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities or (4) a Non-Qualifying Transaction (as defined in Section 5.7.3);

        5.7.3 The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries (a "Reorganization") or sale or other disposition of all or
substantially all of the assets of the Company to an entity that is not an
affiliate of the Company (a "Sale"), that in each case requires the approval of
the Company's stockholders under the law of the Company's jurisdiction of
organization, whether for such Reorganization or Sale (or the issuance of
securities of the Company in such Reorganization or Sale), unless immediately
following such Reorganization or Sale: (1) more than 60% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) the entity resulting from such
Reorganization or the entity which

11

--------------------------------------------------------------------------------




has acquired all or substantially all of the assets of the Company (in either
case, the "Surviving Entity"), or (y) if applicable, the ultimate parent entity
that directly or indirectly has beneficial ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the "Parent Entity"), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (2) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving Entity
or the Parent Entity) is or becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power (in respect of the election
of directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (3) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(1), (2) and (3) of this Section 5.7.3 being deemed to be a "Non-Qualifying
Transaction"); or

        5.7.4 The shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that, if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

        5.8    Commencement or Payment Date.    The other provisions of this
Section 5 provide that any payment that is made under the Plan shall occur "as
of" a specific date and sometimes be referred to as a "payment date" or, when
the payment is the first installment payment being made to a Participant, a
"commencement date." However, while for Plan purposes such payment will be
treated as if it is paid as of such date, the actual payment may be made within
a reasonable period after such date to the extent required administratively.

        5.9    Facility of Payment.    Any amounts payable hereunder to any
person who is under legal disability or who, in the judgment of the Committee,
is unable to properly manage the person's financial affairs may be paid to the
legal representative of such person or may be applied for the benefit of such
person in any manner which the Committee may select, and any such payment shall
be deemed to be payment for such person's account and shall be a complete
discharge of all liability of the Company with respect to the amount so paid.

        5.10    Transfer to the Convergys Corporation Deferred Compensation Plan
for Non-Employee Directors.    Effective as of December 31, 1998, the date on
which Convergys Corporation ceases to be a subsidiary of the Company, the
accrued benefit of each Participant who thereupon ceases to be a member of the
Board shall not be distributed or forfeited by reason of such termination of
service as a member of the Board but shall be transferred to and assumed by the
Convergys Corporation Deferred Compensation Plan for Non-Employee Directors.
From and after such transfer and assumption, the Participant shall

12

--------------------------------------------------------------------------------


not have any further rights or obligations under this Plan and the Company shall
not have any further rights or obligations under this Plan that apply to the
Participant.

SECTION 6

ADMINISTRATION OF THE PLAN

        6.1    General.    The general administration of the Plan and the
responsibility for carrying out its provisions shall be placed in the Committee.

        6.2    Expenses.    Expenses of administering the Plan shall be paid by
the Company.

        6.3    Compensation of Committee.    The members of the Committee shall
not receive compensation for their services as such, and, except as required by
law, no bond or other security need be required of them in such capacity in any
jurisdiction.

        6.4    Rules of Plan.    Subject to the limitations of the Plan, the
Committee may, from time to time, establish rules for the administration of the
Plan and the transaction of its business, including but not limited to (1) the
determination of the investment options in which Participants can elect to have
a portion of their Accounts assumed to be invested after September 26, 2001
under the provisions of the Plan and (2) procedures by which Participants can
file claims as to disputes they may have with actions taken or not taken under
the Plan and can appeal any denial of such claims. The Committee may correct
errors, however arising, and, as far as possible, adjust any benefit payments
accordingly. The determination of the Committee as to the interpretation of the
provisions of the Plan or any disputed question shall be conclusive upon all
interested parties.

        6.5    Agents and Employees.    The Committee may authorize one or more
agents to execute or deliver any instrument. The Committee may appoint or employ
such agents, counsel (including counsel of the Company), auditors (including
auditors of the Company), physicians, clerical help and actuaries as in the
Committee's judgment may seem reasonable or necessary for the proper
administration of the Plan.

        6.6    Indemnification.    The Company shall indemnify each member of
the Committee for all expenses and liabilities (including reasonable attorney's
fees) arising out of the administration of the Plan. The foregoing right of
indemnification shall be in addition to any other rights to which the members of
the Committee may be entitled as a matter of law.

SECTION 7

FUNDING OBLIGATION

        The Company shall have no obligation to fund, either by the purchase of
Broadwing Shares or the investment in any account or by any other means, its
obligations to Participants and their Beneficiaries hereunder. If, however, the
Company does elect to allocate assets to provide for any such obligation, the
assets allocated for such purpose shall in any event remain subject to the
claims of the Company's general creditors in the event the Company becomes or is
insolvent until they are paid to Participants and their Beneficiaries in
accordance with the other provisions of this Plan. For purposes hereof, the
Company shall be considered "insolvent" if the Company is unable to pay its
debts as they become due or if the Company is subject to a pending proceeding as
a debtor under the United States Bankruptcy Code.

13

--------------------------------------------------------------------------------


SECTION 8

AMENDMENT AND TERMINATION

        The Board may, without the consent of any Participant or Beneficiary,
amend or terminate the Plan at any time; provided that no amendment shall be
made or act of termination taken which divests any Participant of the right to
receive payments under the Plan with respect to amounts theretofore credited to
the Participant's Account.

SECTION 9

NON-ALIENATION OF BENEFITS

        No Participant or Beneficiary shall alienate, commute, anticipate,
assign, pledge, encumber or dispose of the right to receive the payments
required to be made by the Company hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to assign or transfer any such payment or the right to
receive them, the Company shall not have any further obligation to make any
payments otherwise required of it hereunder.

SECTION 10

MISCELLANEOUS

        10.1    Delegation.    The Committee may delegate to any person or
committee certain of its rights and duties hereunder. Any such delegation shall
be valid and binding on all persons and the person or committee to whom or which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by the Committee, as the
case may be.

        10.2    Applicable Law.    The Plan shall be governed by applicable
federal law and, to the extent not preempted by applicable federal law, the laws
of the State of Ohio.

        10.3    Separability of Provisions.    If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

        10.4    Headings.    Headings used throughout the Plan are for
convenience only and shall not be given legal significance.

        10.5    Counterparts.    The Plan may be executed in any number of
counterparts, each of which shall be deemed an original. All counterparts shall
constitute one and the same instrument, which shall be sufficiently evidenced by
any one thereof.

        10.6    No Right To Board Membership.    This Plan shall not provide any
member of the Board with a right to future membership on the Board, and the
existence of this Plan and any benefit provided under or in connection with this
Plan shall not affect the right of the Company's shareholders to remove any
member of the Board.

        IN WITNESS WHEREOF, Broadwing Inc. has caused its name to be subscribed
hereto on the      day of                        ,        .

    BROADWING INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title            

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



QuickLinks


BROADWING INC. DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS (As amended and
restated through July 24, 2002)
